DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-9, filed April 22, 2021, with respect to claims 1-3, 5-9 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-9 has been withdrawn. 

Allowable Subject Matter
The following is an Examiner's statement of reasons for the indication of allowable subject matter:  
a.	Claims 1-3 and 5-9 are allowable.
b.	The following is an Examiner's Statement of Reasons for Allowance:  Claims 1-3 and 5-9 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches the billing server and the billing method executed by a billing server, comprising means for and steps of:
determining compensation to be requested from the sender, based on an SNS follower count of the recipient of the email or the number of prior emails received by the recipient of the email;

detecting, via the mail server, opening of the email or an operation executed on the email after opening; and
requesting that the settlement server execute the settlement when result indicating that the information has been supplied is received and it is detected that the opening of the email or the operation executed on the email after has been executed.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. Choi (US Publication No. 2017/0323335) discloses an apparatus and method for advertising or selling products based on social network service (SNS) activities of user comprising the SNS server 400, operation server 100 for counting various operations to calculate billing wherein the operation server 100 receives SNS activity information of the user, collected from the SNS server 400 with respect to review information of the product.  Choi teaches the operation server 100 transmit an authentication mail to the user but fails to teach that the server 100 determines 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-VINH THI NGUYEN whose telephone number is (571)272-7466.  The examiner can normally be reached on Monday-Friday 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANH-VINH T NGUYEN/Primary Examiner, Art Unit 2672                                                                                                                                                                                                        
ANH-VINH THI NGUYEN
Primary Patent Examiner
Art Unit 2676



May 21, 2021